PARKER, Judge.
Appellant assigns error to the denial of his motion for judgment as of nonsuit. He admits that while riding in an automobile being driven on a public highway he was intoxicated, but contends that the evidence was insufficient to support a jury finding he was driving. There is no merit in this contention.
“When a motion is made for a judgment of nonsuit or for a directed verdict of not guilty, the trial judge must determine whether there is substantial evidence of every essential element of the offense. In so far as the duty of the judge is concerned, it is immaterial whether the evidence is direct, circumstantial, or a combination of both. If it is substantial as to all essential elements of the offense, it is the duty of the judge to submit the case to the jury.” State v. Davis, 246 N.C. 73, 97 S.E. 2d 444. While the State’s evidence tending to show that defendant was the driver in this case was circumstantial, it was clearly such as would reasonably lead to that conclusion as a fairly logical and legitimate deduction, and was, in our opinion, stronger than the evidence which was held sufficient in State v. Haddock, 254 N.C. 162, 118 S.E. 2d 411. Since there was here substantial evidence of every material element of the offense with which defendant was charged, the case was properly submitted to the jury.
We have reviewed appellant’s remaining assignments of error, which relate to the court’s charge to the jury, and error sufficiently prejudicial to require a new trial does not appear. All of appellant’s assignments of error are overruled.
No error.
Judges Campbell and Morris concur.